DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 17 of copending Application No. 17/021,220 in view of Warburton (US 9909347). Copending application claims 11 and 17 includes the subject matter of pending application claims 14 and 16, however copending application claims do not cover the driving unit or 2nd driver for moving the lower door. A driving unit for moving a door is shown in Warburton in figures 2-3 where lower door (16) has driving unit (42). It would have been obvious to one ordinary skilled in the art at the time of filing to provide the vehicle of the copending application with the door driver of Warburton because door drivers provided the known benefit of assisting users in opening and closing vehicle doors.
Similarly subcombination claims 1 and 9 include the subject matter of current claims 1 and 3 without the driving unit, which is obvious as noted above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

	Claims 1, 7, 10, 14, 18-19 recites the limitations that the lower door and garnish unit “pop up”. The door and garnish do not “pop up” instead they pivot down as can be seen in figures 1-2 and 7-10.
	Claims 1 and 13 recite the limitations extending and/or moved in “a longitudinal direction”. It is unclear what the longitudinal direction is in these contexts because the “longitudinal direction” has not reference point in which it relates to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Warburton (US9909347 hereinafter “Warburton”) in view of Cawthron (US4961605 hereinafter “Cawthron”).

	With regard to claims 1 and 14, Warburton teaches
	A vehicle body (10);
	An upper door (14) connected to the vehicle body (10)
	A lower door (16) disposed below the upper door (14) and connected to the vehicle body (10), the lower door (16) having an upper end configured to be rotated and opened with respect to a lower surface of a vehicle body (10);  
	a driving unit (“The upper and lower drive mechanisms 40a, 40b, 42 may each comprise drive units, optionally comprising struts or spindles (not shown)”, column 7 lines 29-31) extending in a longitudinal direction and configured to apply driving force to the lower door (16) 
	a second driver (42) configured to integrally pop up the lower door (16) and to apply opening force thereto

	Warburton does not teach a garnish unit having a first driver 

	However Cawthron in figures 7A-7B teaches 
	a garnish unit (49) having a first driver (vacuum, as described in column 5 lines 48 through column 6 lines 6, see figure 10) configured to tilt the garnish unit (49); 
	a garnish unit (49) located on a surface of a door (18, shown in related figures 1A-1B), at least a portion of a lower end of the garnish unit (49) configured to be tilted from the door (18, shown in related figures 1A-1B);
	
	a hinge arm (hinge arm, shown in annotated figure 3 below of Warburton) connecting the first driver (vacuum when provided with garnish unit of Cawthron) and the second driver (42 of Warburton) to each other.

    PNG
    media_image1.png
    461
    605
    media_image1.png
    Greyscale


	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Warburton, to have a garnish unit attached to the lower door because this protects “the outer surface of an automobile from inadvertent impact from swinging doors and the like” (Background of the invention, column 1 lines 14-17). 

	With regard to claims 2 and 15, Cawthron teaches
	the garnish unit (49) comprises: 
	a garnish body (52) configured to be tilted from the lower door; 
	a garnish hinge (shown in annotated figure below of Cawthron) connecting an upper portion of the garnish body (52) to the lower door; and 
	a garnish lever (54) connected to a lower portion of the garnish body (52), 
	wherein the garnish body (52) is configured to be tilted from the lower door in a manner such that a lower end of the garnish body (52) is rotated about the garnish hinge (see annotated figure below of Cawthron).

    PNG
    media_image2.png
    424
    421
    media_image2.png
    Greyscale

	
	With regard to claim 13, Warburton teaches
	the driving unit (“The upper and lower drive mechanisms 40a, 40b, 42 may each comprise drive units, optionally comprising struts or spindles (not shown)”, column 7 lines 29-31) comprises: an actuator (actuator i.e electric motor, see column 8 lines 1-20) configured to apply driving force; and a spindle (not shown, described in column 7 lines 29-31) configured to be moved in a longitudinal direction by the actuator.

Allowable Subject Matter
Claims 3-12 and 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637